Citation Nr: 0635102	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-25 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office - Northampton County


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1963 to July 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Philadelphia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2006, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Philadelphia RO.  A 
transcript of the hearing is of record.


REMAND

The veteran contends that his hearing loss disability was 
caused by exposure to foghorn blasts during his active duty 
service aboard a lightship with the Coast Guard.  At the time 
of his hearing, he provided credible testimony as to the 
frequency, duration and noise level of such blasts, sustained 
without the benefits of hearing protection.  While the 
results of a November 2004 private audiological evaluation 
are of record and show a mild hearing loss disability, the 
Board notes that the veteran has not been afforded a VA 
audiological examination, nor does the record contain an 
opinion as to whether it is at least as likely as not that 
his hearing loss is etiologically related to service.  VA has 
a duty to assist veterans by providing medical examinations 
when necessary to decide the claim.  38 C.F.R. §  3.159(c)(4) 
(2006).  On remand, the veteran should be afforded a VA 
examination to determine the relationship, if any, between 
his hearing loss and his active military service.  

In addition, the record does not reflect that the veteran has 
been provided all notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit all 
pertinent evidence in his possession.

2.  The veteran should be scheduled for a 
VA audiological examination to determine 
the nature and etiology of any currently 
present hearing loss disability.  The 
examiner should elicit from the veteran a 
detailed history of his noise exposure 
before, during and after service.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability (whether it 
is at least as likely as not) that the 
veteran's hearing loss is etiologically 
related to the veteran's military 
service, to include noise exposure from 
foghorns.  

The examiner should set forth the 
complete rationale for the opinion.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N.R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


